Ingraham, J. (dissenting):
Considering the relations that existed between, the plaintiff and the decedent, the fact that he had constantly in his hands large sums of money that he had collected as her agent, and the contradictions in his testimony, I do not think that the finding that there was anything due upon the promissory notes sought to be enforced should be sustained. The Statute of Limitations had run against these notes, but for the payments credited thereon, and there is not any satisfactory proof that these payments were made by the *38decedent or by her directions ; and I think much more satisfactory evidence should be presented before a confidential agent of decedent, occupying relations that this agent occupied, should be allowed to deplete her estate.
I think the judgment should be reversed.
Van Brunt, P. J„ concurred.
Judgment affirmed, with costs.